United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Tracy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1887
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal from the July 23, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for a
recurrence of a medical condition. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of her medical condition causally related to her accepted injury.

1
2

5 U.S.C. § 8101 et seq.

On August 19, 2011 appellant filed a traumatic injury claim alleging injuries to her lower back and neck (File
No. xxxxxx232).

FACTUAL HISTORY
On March 23, 2009 appellant, then a 54-year-old transportation assistant, filed a
traumatic injury claim alleging numbness in her left thumb with pain in her left shoulder and
forearm as a result of removing staples and tossing packages all day. Her claim was accepted for
sprains of the left hand, shoulder and upper arm. On July 22, 2009 appellant’s treating
physician, Dr. Yi Y. Myint, a Board-certified internist, released her to return to work and
discharged her with permanent restrictions. Appellant was restricted to lifting a maximum of 10
pounds and was to avoid repetitive, prolonged reaching with the left hand and using staples. In
an October 1, 2009 work status report, Dr. Myint stated that appellant was discharged from his
care.
Appellant filed CA-7 forms claiming compensation for lost wages for attending medical
appointments on October 11 and 27 and November 22, 2011, January 25 and March 7, 2012.
In a report dated October 11, 2011, Dr. Myint diagnosed left carpal tunnel syndrome
(CTS), as revealed in a nerve conduction study (NCS). He noted there was no evidence of
cervical radiculopathy.3 In a November 29, 2011 report, Dr. Myint diagnosed left CTS and
repetitive strain injury, noting that appellant had another claim for a right upper extremity injury.
He stated that surgery would not resolve the pain issue relating to her repetitive strain injury.
In a letter dated March 20, 2012, OWCP informed appellant that the information
submitted was insufficient to establish that her current condition was causally related to the
accepted left upper extremity conditions. It advised her to submit a physician’s narrative report
with a diagnosis and a rationalized opinion explaining how her current condition was related to
the original March 23, 2009 injury.
The record contains e-mail correspondence between appellant and a physician’s assistant
regarding the scheduling of an appointment.
Appellant submitted disability slips from Dr. David Wang, a treating physician, dated
March 7 and April 4, 2012. Dr. Wang stated that she could work with restrictions including no
overhead reaching and lifting a maximum of 20 pounds. On April 5, 2012 a patient service
coordinator for Dr. Randall Armstrong, Board-certified in family medicine, confirmed that
appellant appeared in his office on that date, but she had to be rescheduled due to the absence of
an interpreter.
In a letter dated April 18, 2012, OWCP informed appellant that the evidence submitted
was insufficient to establish her claim for compensation and advised her to submit medical
evidence showing a causal relationship between her current medical condition and the accepted
injury if she was claiming a recurrence of her medical condition.
By decision dated July 23, 2012, OWCP denied appellant’s recurrence claim, on the
grounds that the medical evidence was insufficient to establish that her current medical condition
for which she sought treatment was due to the accepted work injury.
3

The record contains a copy of an October 27, 2011 NCS reflecting a diagnosis of left CTS.

2

LEGAL PRECEDENT
Appellant has the burden of establishing that she sustained a recurrence of a medical
condition4 that is causally related to her accepted employment injury. To meet her burden, she
must furnish medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the condition is causally related to the employment
injury and supports that conclusion with sound medical rationale.5 Where no such rationale is
present, the medical evidence is of diminished probative value.6
OWCP regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.7
OWCP’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return as needed (PRN), or computed by the
claims examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report which contains a description of the objective findings and supports
causal relationship between the claimant’s current condition and the previously accepted work
injury.8
ANALYSIS
The Board finds that appellant did not to establish that she sustained a recurrence of a
medical condition. OWCP accepted her March 23, 2009 traumatic injury claim for sprains of the
left hand, shoulder and upper arm. Appellant has claimed entitlement to compensation for lost
wages for treatment of her injury-related conditions. She has failed, however, to submit
sufficient rationalized medical evidence establishing that she required further medical treatment
for a continuing employment-related condition.
On July 22, 2009 Dr. Myint released appellant to return to work and discharged her with
permanent restrictions. In an October 1, 2009 work status report, he stated that she was
4

“Recurrence of medical condition” means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a need for further medical treatment after release from
treatment, nor is an examination without treatment. 20 C.F.R. § 10.5(y).
5

Ronald A. Eldridge, 53 ECAB 218 (2001).

6

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

7

20 C.F.R. § 10.5(y).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003). The
procedure manual provides, with certain exceptions, that, within 90 days of release from medical care (as stated by
the physician or computed from the date of last examination or the physician’s instruction to return PRN), a claims
examiner may accept the attending physician’s statement supporting causal relationship between appellant’s current
condition and the accepted condition, even if the statement contains no rationale. Id., Chapter 2.1500.5(a).

3

discharged from his care. There is no evidence of record documenting that appellant received
medical treatment for her accepted condition between October 1, 2009 and October 11, 2011,
when she was again examined by Dr. Myint. Based on the date of the last examination by
Dr. Myint on October 1, 2009, her treatment on October 11, 2011 was rendered more than 90
days after appellant’s release from medical care. Therefore, appellant must submit an attending
physician’s report that contains a description of the objective findings and supports causal
relationship between her current medical condition and the previously accepted left upper
extremity injury.9 She had the burden of submitting sufficient medical evidence to document the
need for further medical treatment.10 Appellant did not submit such evidence required and failed
to establish a need for continuing medical treatment.11
Dr. Myint’s reports are insufficient to establish her claim. On October 11, 2011 he
diagnosed left CTS, as revealed in an NCS. Dr. Myint noted there was no evidence of cervical
radiculopathy. On November 27, 2011 he diagnosed left CTS and repetitive strain injury, noting
that appellant had another claim for a right upper extremity injury and stated that surgery would
not resolve the pain issue relating to the repetitive strain injury. Neither report contains an
opinion addressing the causal relationship between appellant’s current condition and the
accepted injury. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.12 The Board notes that appellant’s claim was
not accepted for either CTS or repetitive strain injury. In fact, Dr. Myint’s reports suggest that
her current condition may be due to an occupational injury that occurred over a period of time,
rather than a traumatic injury.
Dr. Wang’s disability slips do not establish that appellant’s current condition was
causally related to the accepted employment injury. They fail to provide a definitive diagnosis.
Moreover, they does not contain an opinion that appellant’s current condition was related to the
original 2009 injury. For these reasons, the report is of limited probative value.
Physical therapy notes of record do not constitute probative medical evidence, as physical
therapists do not qualify as “physicians” under FECA.13 Reports of NCS, magnetic resonance
imaging scans and x-rays, which do not contain an opinion as to the cause of appellant’s
condition, are of diminished probative value and are insufficient to establish her claim.14
In summary, the medical evidence of record is unsupported by rationalized medical
evidence explaining the nature of the relationship between appellant’s current condition and her
9

Federal (FECA) Procedure Manual, supra note 8

10

Supra note 7.

11

See J.F., 58 ECAB 331 (2006).

12

Michael E. Smith, 50 ECAB 313 (1999).

13

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law.”
14

See Mary E. Marshall, 56 ECAB 420 (2005).

4

accepted injury.15 An award of compensation may not be based on surmise, conjecture,
speculation or upon appellant’s own belief that there was a causal relationship between her
claimed condition and her employment.16
The Board finds that the evidence submitted was insufficient to establish that appellant
sustained a recurrence of a medical condition and OWCP properly denied her claim.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of a medical condition that was causally related to her accepted injury.
ORDER
IT IS HEREBY ORDERED THAT the July 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
15

While the medical opinion of a physician supporting causal relationship does not have to reduce the cause or
etiology of a disease or condition to an absolute certainty, neither can such opinion be speculative or equivocal. The
opinion of a physician supporting causal relationship must be one of reasonable medical certainty that the condition
for which compensation is claimed is causally related to federal employment, and such relationship must be
supported with affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant. See Thomas A. Faber, 50 ECAB 566 (1999); Samuel Senkow, 50
ECAB 370 (1999).
16

Patricia J. Glenn, 53 ECAB 159 (2001).

5

